*626Notwithstanding the fact that plaintiffs’ amended verified complaint is broadly drafted and fails to specify the nature of the allegedly improper treatment, it cannot be deemed insufficient as a matter of law (Torres v Southside Hosp., 84 AD2d 836). There is no basis in law to hold a plaintiff in a medical malpractice action, who most often is less likely than the defendant to have knowledge of proper surgical procedures and medical treatment, to a greater burden than plaintiffs in other types of personal injury actions (Cirelli v Victory Mem. Hosp., 45 AD2d 856). Inasmuch as the complaint sets forth sufficient data for appellants to ascertain what it is that plaintiffs are complaining about (Weber v Wise, 86 AD2d 891), the subject pleading satisfies the basic pleading requirement of CPLR 3013 (see, Siegel, NY Prac § 208). Thompson, J. P., Bracken, O’Connor and Weinstein, JJ., concur.